Exhibit 10.20


AMENDMENT NO. 1 TO SALARY CONTINUATION AGREEMENT


THIS AMENDMENT NO. 1 TO SALARY CONTINUATION AGREEMENT (“Amendment No. 1”) is
made, effective as of December 9, 2008, by and between GenVec, Inc., a Delaware
corporation (the “Company”), and Douglas J. Swirsky (“Executive”).


Recitals:


WHEREAS, Executive and the Company previously entered into the Salary
Continuation Agreement, effective as of September 18, 2006 (the “Salary
Continuation Agreement”); and
 
WHEREAS, Executive and the Company desire to further amend the Salary
Continuation Agreement to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended.
 
Agreement:
 
NOW, THEREFORE, in consideration of the agreements contained herein and of such
other good and valuable consideration, the sufficiency of which Executive
acknowledges, the Company and Executive, intending to be legally bound, agree as
follows:
 
1.           A new Section 3.4 shall be added to the Salary Continuation
Agreement to read as follows:


“3.4           Section 409A Compliance.  Amounts payable other than those
expressly payable on a deferred or installment basis, will be paid as promptly
as practical and, in any event, within 2½ months after the end of the year in
which such amount was earned.


Any amount that the Executive is entitled to be reimbursed will be reimbursed as
promptly as practical and in any event not later than the last day of the
calendar year after the calendar year in which the expenses are incurred, and
the amount of the expenses eligible for reimbursement during any calendar year
will not affect the amount of expenses eligible for reimbursement in any other
calendar year.


If at the time of separation from service (i) the Executive is a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by the Company from time to time, and (ii) the
Company  makes a good faith determination that an amount payable by the Company
to the Executive constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company will not pay such amount on the
otherwise scheduled payment date but will instead pay it in a lump sum on the
first business day after such six-month period together with interest for the
period of delay, compounded annually, equal to the prime rate (as published in
the Wall Street Journal) in effect as of the dates the payments should otherwise
have been provided.”
 
 
 

--------------------------------------------------------------------------------

 


2.             The provisions of this Amendment No. 1 may be amended and waived
only with the prior written consent of the parties hereto.  This Amendment No. 1
may be executed and delivered in one or more counterparts, each of which shall
be deemed an original and together shall constitute one and the same instrument.
 
3.           Except as set forth in this Amendment No. 1, the Salary
Continuation Agreement shall remain unchanged and shall continue in full force
and effect.
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 1 on the date first written above.
 

 
GENVEC, INC.
     
By:  /s/ Paul H. Fischer
 
Name: Paul H. Fischer
 
Title: President, CEO
     
EXECUTIVE
     
By:  /s/ Douglas J. Swirsky
 
Douglas J. Swirsky

 
 
 

--------------------------------------------------------------------------------

 
 